                                           Case 3:20-cv-09247-SI Document 163 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SECURITIES AND EXCHANGE                           Case No. 20-cv-09247-SI
                                         COMMISSION,
                                   8
                                                        Plaintiff,                         ORDER RE: RECEIVER'S MOTION
                                   9                                                       FOR ORDER APPROVING SALE OF
                                                 v.                                        REAL PROPERTY OWNED BY 138
                                  10                                                       BALBACH, LLC
                                         SILICONSAGE BUILDERS, LLC, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Receiver has filed a motion seeking an order approving the sale of real property owned

                                  14   by 138 Balbach, LLC. Dkt. No. 151. The SEC has filed a statement of non-opposition to the motion.

                                  15   The Court has also received a letter dated July 30, 2021, from the “Balbach Investor Group”

                                  16   regarding the Receiver’s motion. Dkt. No. 157. The Balbach Investor Group requests that they be

                                  17   repaid out of the proceeds from the sale.

                                  18          The Court finds that it would be helpful to have a response from the Receiver to the July 30,

                                  19   2021 letter, and accordingly directs the Receiver to address the Balbach Investor Group’s letter in

                                  20   the Receiver’s reply brief.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: August 4, 2021                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
